DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's election without traverse of Group I, claims 12-19 in the reply filed on January 25, 2021 is acknowledged.  Claims 20-26 have been withdrawn.  Claims 12-19 are currently pending and under examination.

Priority

This application is a continuation application of U.S. Application No. 15/365646, filed November 30, 2016, now issued as U.S. patent 10,538,736; which is a continuation application of U.S. Application No. 14/011672, filed August 27, 2013, now issued as U.S. patent 9,512,403; which is a continuation application of U.S. Application No. 12/547422, filed August 25, 2009, now issued as U.S. patent 8,524,494; which is a continuation-in-part application of U.S. Application No. 12/509171, filed July 24, 2009, now issued as U.S. patent 8,530,415; which is a continuation-in-part application of U.S. Application No. 12/501312, filed July 10, 2009, now abandoned; which is a continuation-in-part of U.S. Application No. 12/363488, filed January 30, 2009, now issued as U.S. patent 8,257,947; which claims the benefit under 35 USC § 119(e) to U.S. Provisional Application No. 61/050940, filed May 6, 2008; to U.S. Provisional Application No. 61/034361, filed March 6, 2008; and to U.S. Provisional Application No. 61/024854, filed June 30, 2008.

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 12-19 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Naughton et al. (IDS; US Patent 7,118,746, Published 2006).
With regard to claims 12-16, Naughton et al. teach a composition containing a conditioned medium that includes growth factors and biological agents, the composition usable for coating a vascular prosthesis, which is a medical device (Col. 26, Line 63 to Col. 27, Line 9).  
Claims 12-16 are directed to the composition, which is produced by the claimed process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Here, the composition of Naughton et al. contains a conditioned medium that includes growth factors and biological agents, the composition likewise usable for coating a vascular prosthesis, which is a medical device.  Functionally, the composition of Naughton et al. is the same as the claimed composition.  Therefore, the composition of Naughton et al. is necessarily the same as, or would have rendered obvious, the composition produced by the process as claimed.  

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Alternatively, Naughton et al. further teach that the conditioned medium is produced by culturing cells, including fibroblast cells and stem cells, on a three dimensional surface or on beads, which are microcarrier beads, in culture medium (Col. 9, Line 51 to Col. 10, Line 62; Col. 11, Line 5-10).  The cultured cells produce and secrete extracellular matrix (ECM) components, including growth factors, into the culture medium (Col. 11, Line 26-50).  The culture medium containing the secreted ECM components, which together is the conditioned medium, is collected after 14 days of culturing (Col. 21, Line 36-40; Col. 21, Line 66 to Col. 22, Line 2).

Naughton et al. additionally teach that the composition may be applied to the desired surface by a photoactive crosslinker, including by ultraviolet radiation (Col. 26, Line 19-35), which would generate a permanent covalent bonding of the composition to the desired surface, including a medical device.
With regard to claims 17 and 18, Naughton et al. teach that the composition promotes wound healing, and is usable to repair skin conditions (Col. 5, Line 37-38 and Line 56-59), which is treating damaged tissue.  
With regard to claim 19, as noted, Naughton et al. teach that the composition promotes wound healing (Col. 5, Line 37-38).  Further, as Naughton et al. teach or render obvious the composition as claimed, and as the composition cannot be separated from its properties, the composition as taught by Naughton et al. would necessarily be capable of providing the result of treating damaged heart tissue when the surface coating for the medical device comprising the composition is utilized.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 12-14 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,512,403.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a composition, the composition produced by a method comprising culturing fibroblast cells under hypoxic conditions on microcarrier beads in a suitable growth medium, under 1-5% oxygen for at least 2 weeks, thereby producing multipotent stem cells, wherein the multipotent stem cells produce and secrete a composition, including growth factors, that promotes repair and regeneration of damaged tissue, which would include heart tissue, and collecting the growth medium after the 2 weeks, thereby producing the composition (Instant claims: 12, 14, 17-19; Cited patent claims: 1-7).  Additionally, the composition of the cited patent would be capable of coating a medical device as claimed (Instant claim: 13; Cited patent claim: 2).   
Claims 12-13 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,530,415.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a composition for treating tissue in a subject, the composition produced by a method comprising  and collecting the growth medium after the 2 weeks, thereby producing the composition (Instant claims: 12, 14, 17-19; Cited patent claims: 1-8).  Additionally, the composition of the cited patent would be capable of coating a medical device as claimed (Instant claim: 13; Cited patent claim: 1-3).  Additionally, the composition of the cited patent would be capable of coating a medical device as claimed (Instant claim: 13; Cited patent claim: 1-3).   


Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653